No. 14-0291 – Charles J. Evans, et al., v. United Banks, et al.
                                                                                 FILED
                                                                              June 16, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
Ketchum, Justice, concurring in part and dissenting in part:                  OF WEST VIRGINIA



              I believe that all of Judge Irons’ rulings were correct and that the majority

erred in reversing the Judge’s ruling on the statute of limitations.

              On February 7, 2007, the plaintiffs contested the valuation of their lots before

the Monroe County Board of Equalization. The hearing concerned the valuation of their

lots. It was a contested hearing and the plaintiffs had a lawyer.

              Plaintiffs had previously borrowed money to purchase these lots from United

Banks. The bank had obtained written valuation appraisals done on the lots in order to

justify loaning money to the plaintiffs.

              Judge Irons took judicial notice of the valuation hearing held on February 7,

2007. At that time of the Board of Equalization hearing the written appraisals valuing

plaintiffs’ lots were readily available to the plaintiffs at the bank. Therefore, the statute of

limitations began to run on February 7, 2007. Under the discovery rule, the statute of

limitations begins to run when the plaintiff knew, or by the exercise of reasonable

diligence, should have known of the elements of a possible cause of action. Dunn v.

Rockwell, 225 W.Va. 43, 689 S.E.2d 255 (2009). Judge Irons was correct in his statute of

limitations ruling, and I would affirm his ruling.

              However, I agree with the majority opinion upholding the dismissal of the

counts alleging the breach of an implied covenant and fair dealing and the count claiming

detrimental reliance.